DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the length of the abstract should not be more than 150 words and one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN101371918A) and Atsushi (WO2007148737A1).  
Wang’s general composition is to the use of antioxidant dipeptides in protecting human diploid fibroblasts (see abstract).
Wang teaches a composition which comprises fish extract polypeptide (see technical field page 2) specifically Protamine which is mainly found in the mature sperm cell of fish and also teaches where the molecular weight of such milt is typically less than 10kDa (see background technology, page 2). Wang also teaches that milt is a kind of mixture of mainly being made up of protamine and DNA (see background technology, page 2) and further specifically teaches the peptides of hydrolysates from the semen of fish having antioxidant activity and abundant trophic function (see 3rd paragraph, page 8).  
Wang further teaches wherein different molecular weight fractions of the enzymolysis of fish extract were tested (see external antioxidation experiment, page 5). 
Wang also teaches the application of the composition in defying age and skin lightening cosmetics (see 3rd paragraph, page 3).
Wang teaches that soybean protein hydrolysates may be similar to the fish extracts because both have high antioxidant activity (see paragraph 6, page 5).

Atsushi’s general disclosure is to provide a cell activator or an antiaging agent characterized by containing at least one or more extracts of plants selected from soybean seed, soybean germ, soybean embryo, soybean sprout and a method of using the same in a cosmetic (see abstract).
Atsushi teaches a composition which contains a plant extract either being soybean seed, soybean germ, soybean bud (see claim 1) and teaches wherein each component may work as a antiaging agent (see claim 1), cell activation agent (see claim 2), and extracellular matrix production promoter (see claim 3), a collagen production promoter (see claim 4) and a hyaluronic acid production promoter (see claim 5).
Atsushi specifically teaches that soybean in particular is effective for cell activation, antiaging, and extracellular matrix production, (see ¶ 0011).
Atsushi teaches purification of the extract through different methods such as ion exchange resin to separate active ingredients and teaches for example membrane fractionation methods which can filter molecular weight cutoff ranges from 100 to 100,000 (see ¶ 0031).
Atsushi also teaches “the concentration of the plant extract can be determined by the degree of absorption, the degree of action, the product form, the frequency of use, etc., and is not particularly limited, but is usually 0.0001-100 %, and more preferably 0.001% to 50%” (see ¶ 0032).

The regulation of the gene expression is an intended result of the method step and the examination is to the method step itself which has been covered.  
Therefore it would be obvious at the effective filing date to a person having ordinary skill in the art to combine Wang’s composition with that of Atsushi’s composition because both teach compositions where extracts of soybean seed, sprout, or germ and hydrolysated components of fish milt found within the extract have anti-aging and antioxidant activity and wherein both can be applied as a cosmetic or a medicament. It would have further been obvious to enzymatically hydrolysate the fish milt containing the protamine and DNA thus having the protamine and DNA fragments both of a low molecular size and find similar activity because doing so would save time and resources and improve absorption into the skin.
Combining equivalents (hydrolysate milt and soybean extract) known for the same purpose (antiaging) with an expectation of success is prima facie obvious. 
It would further be obvious to use the taught range of the molecular 10,000 kDa or less and to further narrow the range of the soybean extract of Atsushi’s composition to a working concentration between 0.001-1% because the instant ranges are within the referenced ranges and the adjustment of particular conventional working conditions such as molecular weight or concentrations is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan. It is also within the knowledge to a person of ordinary skill in the art to utilize the hydrolysated fish milt components, within the cellular extracts at a molecular weight of smaller sizes so that they are able to penetrate the 
There would be a reasonable expectation of success in enzymatically hydrolysating the fish milt and getting the same results because the milt contains both the protamine and DNA and hyrdoslysating both down to low molecular weight size would assure that the active components penetrate the skin. The antioxidant activity was already achieved with the low molecular weight protamine so it would be expected to work with the milt containing both low molecular weight protamine and low molecular weight DNA.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry Mckelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







JACOB A BOECKELMANExaminer, Art Unit 1655     

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655